Exhibit 10.31


[Home Depot Letterhead]














July 29, 2014




Edward P. Decker




Dear Ted:


I am pleased to confirm The Home Depot, Inc.’s (the “Company”) offer and your
acceptance in the position of Executive Vice President – Merchandising,
effective August 4, 2014, reporting directly to me. Your new annual base salary
will be $725,000, payable in equal bi-weekly installments. Your next salary
review will be held in April of 2015, with salary reviews held annually
thereafter.


In addition to your base salary, you will continue to be eligible to participate
in the Management Incentive Plan (“MIP”) for officers, which provides an annual
incentive target of up to 100% of your base salary. MIP will be paid annually
based on achievement of the established financial goals. The incentive, if any,
will be prorated based on the number of full months in your previous and new
positions as well as the respective bonus targets for each position. To be
eligible for payment of any incentive, you must be employed on the day on which
the incentive is paid.


The Home Depot has typically awarded an annual equity grant to Officers in March
of each year under the Amended and Restated 2005 Omnibus Stock Incentive Plan. 
Currently, equity awards for Officers in March 2015 are expected to consist of
Restricted Stock, Stock Options, and Performance Shares.  Vesting and
performance goals for these awards are established annually for each grant.  You
will be eligible to receive the same types of equity awards as other Officers in
the Company. 


At the next regularly scheduled quarterly meeting of the Leadership Development
and Compensation Committee of The Home Depot, Inc. Board of Directors following
the effective date of your new role and acceptance of this agreement, we
anticipate you will receive a grant under the Amended and Restated 2005 Omnibus
Stock Incentive Plan (the “Omnibus Plan”) of the greatest number of whole shares
of restricted common stock of The Home Depot, Inc. resulting from dividing
$250,000 by the closing stock price on the grant date, with 50% of the grant
vesting each on the 30th and 60 month anniversaries of the grant. Once these
provisions lapse, the shares will be yours, free and clear of restrictions,
subject to the applicable provisions of the Omnibus Plan and award document. We
anticipate you will also receive a grant of nonqualified stock options under the
Omnibus Plan equal to the greatest number of whole shares of common stock of The
Home Depot, Inc. resulting from dividing $250,000 by the grant date accounting
cost of the stock options, with an exercise price equal to the closing stock
price on the grant date. Twenty-five percent of the stock options will become
exercisable on the second, third, fourth and fifth anniversaries of the grant
date. Expiration of all stock options will be the earlier of ten years from the
grant date, employment termination, or any earlier time provided by your award
document.


In addition to the above grants, you will continue to be eligible to participate
in The Home Depot, Inc.’s Employee Stock Purchase Plan. The plan affords you the
opportunity to purchase The Home Depot, Inc. common stock at a 15% discount
through payroll deductions.






--------------------------------------------------------------------------------




Edward P. Decker
July 29, 2014
Page 2






You will also continue to be eligible to participate in The Home Depot Deferred
Compensation Plan for Officers. This plan affords you the opportunity to defer
up to 50% of your base salary and 100% of your MIP payment into the plan.


The terms of the MIP and other benefits set forth herein are subject to future
modification or termination at the Company’s discretion. All compensation and
benefits are subject to any required tax withholding.


You agree that you shall not, without the prior express written consent of the
Executive Vice President – Human Resources of The Home Depot, Inc., engage in or
have any financial or other interests in, or render any service in any capacity
to any competitor or supplier of the Company, or its parents, subsidiaries,
affiliates, or related entities during the course of your employment with the
Company. Notwithstanding the foregoing, you shall not be restricted from owning
securities of corporations listed on a national securities exchange or regularly
traded by national securities dealers, provided that such investment does not
exceed 1% of the market value of the outstanding securities of such corporation.
The provisions of this paragraph shall apply to you and your immediate family.


In the event your employment with Home Depot is terminated for any reason, you
agree not to disclose any proprietary or confidential information of Home Depot,
its parents, subsidiaries, affiliates, or related entities to any future
employer or third party or to take any such information, regardless of whether
the information is printed, written, or electronic form.


By accepting this offer you acknowledge that you, as an executive of the
Company, have and will be exposed to Company materials which are proprietary and
confidential in nature and/or which constitute trade secrets, and, further, that
you have and will receive training in the Company’s various merchandising,
operations, financial, and/or other business processes. You further acknowledge
that such proprietary and confidential information, including trade secrets and
other business processes, are utilized by the Company throughout the entire
United States and in other locations in which it conducts business.
Consequently, you agree that you will not, for a period of twenty-four (24)
months subsequent to your termination of employment from the Company, regardless
of the reason for the termination, enter into or maintain an employment,
contractual or other business relationship, either directly or indirectly, to
provide executive or managerial services of the type conducted, authorized,
offered or provided by you for the Company to the following businesses that
compete with the Company without the prior written consent of the Executive Vice
President – Human Resources of The Home Depot, Inc.: Lowe’s Companies, Inc.
(including, but not limited to, Eagle Hardware and Garden and Orchard Supply and
Hardware Company;); Sears Holding Corp.; Amazon.com; Menard, Inc.; Floor &
Décor; Ace Hardware; True Value Company; Lumber Liquidators; and Wal-Mart, and
each of the subsidiaries, affiliates, assigns or successors in interest of these
competing businesses.


In the event you wish to enter into any relationship or employment prior to the
end of the above-referenced 24 month period which may be covered by the above
non-compete provision, you agree to request written permission from the
Executive Vice President – Human Resources of The Home Depot, Inc. before
entering any such relationship or employment. The Company may approve or may not
approve of the relationship or employment in its absolute discretion.


You agree that prior to the end of the thirty-six (36) month period subsequent
to your termination, regardless of the reason for the termination, that you will
not directly or indirectly solicit or encourage any person who is an employee of
the Company, its parents, subsidiaries, affiliates or related entities to
terminate his or her relationship






--------------------------------------------------------------------------------




Edward P. Decker
July 29, 2014
Page 3




with the Company, its parents, subsidiaries, affiliates or related entities or
refer any such employee to anyone, without prior written approval from the
Executive Vice President – Human Resources of the Company.


As a condition to your offer and your employment, you must take and pass a drug
test. A positive drug test will result in the termination of your employment.
Drug testing must be done within 48 hours from receipt of this letter. Enclosed
is information regarding your drug test.


This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time, and the Company reserves the right to
terminate your employment with or without cause at any time. This letter
supersedes any prior employment agreement or understandings, written or oral
between you and the Company and contains the entire understanding of the Company
and you with respect to the subject matter hereof.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Georgia, without giving effect to any choice of law
provisions thereof that would require the application of any other
jurisdiction’s laws. You agree to irrevocably submit any dispute arising out of
or relating to this letter to the exclusive concurrent jurisdiction of the state
and federal courts located in Georgia. You also irrevocably waive, to the
fullest extent permitted by applicable law, any objection you may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute, and
you agree to personal jurisdiction and to accept service of legal process from
the courts of Georgia. In the event any provision in this letter is determined
to be legally invalid or unenforceable by any court of competent jurisdiction,
and cannot be modified to be enforceable, the affected provision shall be
stricken from the letter, and the remaining terms of the letter and its
enforceability shall remain unaffected.


Ted, we are pleased to extend this offer to you, and we are excited about the
opportunities that your leadership will bring to this new role. We have enclosed
a copy of this letter for your records. Please sign, date and return the
original to us.


Sincerely,




/s/ CRAIG A. MENEAR
 
Craig A. Menear
President, U.S. Retail

I accept this offer as Executive Vice President – Merchandising pursuant to the
foregoing terms and conditions:
/s/ Edward P. Decker
 
7/30/2014
Edward P. Decker
 
Date Signed







